IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-50654
                        Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus


ALBERT PIMENTEL,


                                           Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. SA-98-CR-30-1
                       --------------------
                          August 24, 2000


Before KING, Chief Judge, and POLITZ and WIENER, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender has moved for leave to withdraw

and has filed a brief as required by Anders v. California, 386

U.S. 738 (1967).   Pimentel has received a copy of counsel’s brief

and motion but has not filed a response.    Our independent review

of the brief and the record discloses no nonfrivolous issue.

Accordingly, the motion for leave to withdraw is GRANTED, counsel




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                               No.
                               -2-

is excused from further responsibilities herein, and the APPEAL

IS DISMISSED.   See 5th Cir. R. 42.2.